IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                August 19, 2008
                                No. 07-51493
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

MARIANO VELASCO

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                        USDC No. 3:07-CR-2070-ALL


Before GARZA, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Mariano Velasco appeals his sentence following his guilty plea conviction
for importation of more than 50 kilograms of marijuana and for possession with
intent to distribute more than 50 kilograms of marijuana. He argues that the
district court clearly erred in denying him a minor-role adjustment under
U.S.S.G. § 3B1.2(b). Velasco contends that he was a mere courier who was
substantially less culpable than other participants in the offense.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-51493

      Following United States v. Booker, 543 U.S. 220 (2005), sentences are
reviewed for reasonableness in light of the sentencing factors in 18 U.S.C.
§ 3553(a). See United States v. Mares, 402 F.3d 511, 519-20 (5th Cir. 2005).
Pursuant to Gall v. United States, 128 S. Ct. 586, 596-97 (2007), this court must
determine whether the sentence imposed is procedurally sound, including
whether the calculation of the advisory guidelines range is correct, and whether
the sentence imposed is substantively reasonable. Review is for an abuse of
discretion. Id. at 597. “Neither Gall, Rita v. United States, [127 S. Ct. 2456
(2007)], nor Kimbrough v. United States, [128 S. Ct. 558 (2007)] purport to alter
[this court’s] review of the district court’s construction of the Guidelines or
findings of fact.” United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir.
2008). We review the district court’s determination of a defendant’s role in the
offense for clear error. United States v. Villanueva, 408 F.3d 193, 203 n.9 (5th
Cir. 2005).
      To be eligible for a minor-role adjustment, a defendant “must have been
peripheral to the advancement of the illicit activity.” United States v. Miranda,
248 F.3d 434, 447 (5th Cir. 2001). In light of Velasco’s actual involvement in
importing and possessing 71.75 kilograms of marijuana, the district court did not
clearly err in denying an adjustment for a minor role in the offense. See United
States v. Atanda, 60 F.3d 196, 199 (5th Cir. 1995); United States v. Gallegos, 868
F.2d 711, 712-13 (5th Cir. 1989). Accordingly, the judgment of the district court
is AFFIRMED.




                                        2